Citation Nr: 1203427	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  09-08 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include as secondary to the service-connected low back disability.

2.  Entitlement to an increased rating in excess of 20 percent for a low back disability.

3.  Entitlement to an increased rating in excess of 10 percent for radiculopathy of the right lower extremity.  

4.  Entitlement to a higher initial rating in excess of 10 percent for radiculopathy of the left lower extremity.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from November 1989 to November 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied TDIU.  

This matter also comes before the Board on appeal from a December 2007 rating decision by the RO that, in pertinent part, denied respective increased ratings for service-connected a low back disability and radiculopathy of the right lower extremity.

This matter also comes before the Board on appeal from a February 2009 rating decision by the RO that, in pertinent part, denied service connection for PTSD and granted service connection for radiculopathy of the left lower extremity, assigning a 10 percent disability rating for this disability.  The appeal for a higher initial rating for radiculopathy of the left lower extremity arises from his disagreement with the 10 percent disability rating initially assigned.    

The Veteran testified before the RO's Decision Review Officer (DRO) in August 2008.  A transcript of that hearing is of record.

The Board notes that the Veteran originally applied for service connection for posttraumatic stress disorder (PTSD); however, as the evidence indicates that he has been diagnosed with both depression and an adjustment disorder, and the Veteran claims to have experienced psychiatric disorder symptomatology proximately due to his service-connected low back disability, the Board finds that the claim should be broadened and reclassified as entitlement to service connection for a psychiatric disorder, to include as secondary to the service-connected low back disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

Since the most recent Supplemental Statement of the Case (SSOC), issued in February 2011, the Veteran has submitted additional evidence with accompanying written waivers of RO review.  

In a February 2010 substantive appeal to the Board, the Veteran requested a personal hearing before the Board, seated at the RO (Travel Board hearing).  The record indicates that the RO issued a letter to the Veteran's address of record in May 2011, informing the Veteran of the date, time, and place of the scheduled Travel Board hearing.  The record further indicates that the Veteran did not appear at the Travel Board hearing that was scheduled for June 9, 2011.  

An August 2011 letter from the Board advised the Veteran that the Board had received his claims file.  In a September 2011 letter, the Veteran indicated that he had received a letter from the RO regarding "my missing" a "board review."  The Veteran further stated that he had never received a letter from the RO informing him of the date of the "review board's hearing."  The Veteran implies that he would not have missed the hearing had he received notification of it.  

With regard to the Veteran's general assertion of nonreceipt of the May 2011 Board hearing notification letter, informing the Veteran of the time, date, and place of the scheduled hearing before the Board in June 2011, the U.S. Court of Appeals for Veterans Claims (Court) has held that "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  Unless rebutted by clear evidence to the contrary, VA is entitled to the benefit of this presumption.  

In this case, the copy of the letter from the RO to the Veteran informing him of the date of the June 2011 Travel Board hearing is dated May 19, 2011.  In keeping with the presumption of regularity, the RO is presumed to have correctly mailed the May 2011 letter on the date indicated on the letter.  The letter was addressed to the Veteran's last known address of record, and there is no evidence that it was not mailed to that address.  

As the Veteran has offered no reasons as to why he did not receive the letter, the Veteran's contentions do not rise to the level of "clear evidence" necessary to rebut the presumption of regularity in the mailing and receipt of notice of the Veteran's Board hearing.  Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) (holding that the presumption of regularity allows courts to presume that what appears regular is regular, the burden shifting to the claimant to show the contrary).  See also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (holding that a veteran's statement that he did not receive RO's decision denying his claim, standing alone, was not the type of clear evidence to the contrary sufficient to rebut presumption that notice mailed by the VA is regularly received).  As the Veteran also did not present good cause for the failure to appear, nor in the September 2011 letter did he request that the hearing be rescheduled, the appeal will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702(d) (2011).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not engage in combat with the enemy.  

2.  The Veteran experienced a confirmed stressor event during service, specifically an incident where he was surrounded by Haitian refugees. 

3.  The Veteran does not have a diagnosed disability of PTSD.

4.  Currently diagnosed psychiatric disorders, diagnosed as an adjustment disorder and depression, are proximately due to the service-connected low back disability.

5.  For the entire rating period under appeal, the Veteran's low back disability has been manifested by forward flexion of the thoracolumbar spine that more nearly approximates limitation to 30 degrees. 

6.  For the entire rating period under appeal, the Veteran's low back disability has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least six weeks.
	
7.  For the entire rating period under appeal, the Veteran's service-connected radiculopathy of the right lower extremity has not been manifested more than mild incomplete paralysis of the sciatic nerve.

8.  For the entire rating period under appeal, the Veteran's service-connected radiculopathy of the left lower extremity has not been manifested more than mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, service connection for a psychiatric disorder of depression and adjustment disorder, secondary to the service-connected low back disability, is granted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310(a), 4.125 (2011).

2.  With the resolution of doubt in the Veteran's favor, for the entire rating period under appeal, the criteria for an increased rating of 40 percent, but no greater, for a low back disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242, 5243 (2011).

3.  For the entire rating period under appeal, the criteria for an increased rating in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6. 4.7, 4.10, 4.124a, Diagnostic Code 8520, 8620, 8720 (2011).

4.  For the entire initial rating period under appeal, the criteria for a higher initial rating in excess of 10 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6. 4.7, 4.10, 4.71a, 4.124a, Diagnostic Code 8520, 8620, 8720 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  As this decision will fully grant the Veteran's claim for service connection for a psychiatric disorder, there is no need to discuss the Board's duty to notify and assist the Veteran regarding that particular issue.  

Regarding the issues of increased ratings for the low back disability and radiculopathy of the right lower extremity, and the higher initial rating for radiculopathy of the left lower extremity, VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In this case, a VCAA notice letter sent in July 2007 satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claims; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information required by Vazquez-Flores.  Moreover, the Veteran's appeal for a higher initial rating for radiculopathy of the left lower extremity arises from a disagreement with the initial rating following a grant of service connection.  Courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's VA treatment records to assist with the claim.  Also, as will be detailed following, the RO provided the Veteran with VA medical examinations in November 2007, September 2008, and December 2010, respectively.  During the August 2008 DRO hearing, the Veteran stated that the November 2007 VA examiner did not provide a thorough examination in that he did not perform range of motion testing of the Veteran's back.  Despite the Veteran's testimony, the Board notes that the November 2007 VA medical examination report contains full range of motion findings of the Veteran's back.  In fact, the range of motion findings noted by the November 2007 VA examiner will form the basis for the Board's grant of an increased rating for the Veteran's low back disability.  As the respective VA medical examination reports were written after interviews with the Veteran and contained specific findings indicating the nature of the Veteran's respective low back and radiculopathy disabilities at the time of examination, the examinations are adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) . 

In view of the foregoing, the Board finds that VA has fulfilled its VCAA duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for Psychiatric Disorder

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Also, pursuant to 38 C.F.R. § 3.310(a), a "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  See Evans v. West, 12 Vet. App. 22, 29 (1998) (noting requirements for establishing service connection on a secondary basis).  Thus, in order to establish a secondary service connection claim, a veteran must show (1) the existence of a current (secondary) disability; (2) the existence of a service-connected disability; and 
(3) evidence that the service-connected disability proximately caused the secondary disability.  38 C.F.R. § 3.310(a).  A veteran may also establish secondary service connection by demonstrating that his current (secondary) disability became aggravated or chronically worsened by the already service-connected disease.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that "when aggravation of a Veteran's non-service-connected [secondary] condition is proximately due to or the result of a service- connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation"); see Libertine v. Brown, 9 Vet. App. 521, 522 (1996) (finding that an "additional disability resulting from the aggravation of a non- service-connected [secondary] condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a)").  If a veteran succeeds in establishing service connection for a secondary condition, "the secondary condition shall be considered a part of the original condition."  38 C.F.R. § 3.310(a).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).
If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(f).  Participation in combat, a determination that is to be made on a case-by-case basis, requires that a Veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99; Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If a veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of posttraumatic stress disorder is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

It is the defined and consistently applied policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Veteran essentially contends that he developed an acquired psychiatric disorder, either due to service or due to his service-connected low back disability.  He also contends that he has PTSD due to an in-service stressful event of seeing Haitian refugees.  

Having reviewed all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a diagnosed disorder of PTSD; however, the evidence does show a diagnosed psychiatric disorder, specifically an adjustment disorder and depression.  The Board finds that the evidence is at least in equipoise on the question of whether the diagnosed psychiatric disorder is proximately due to his service-connected low back disability.  

Regarding PTSD, the Veteran did not engage in combat with the enemy during service, nor does he claim to be a combat veteran.   The Veteran has a confirmed in-service stressor experience of the type used in the diagnosis of PTSD.  During service, the Veteran was stationed at Guantanamo Bay, Cuba, during which time thousands of Haitians rioted on a part of the base being used as refugee camp.  Due to his position as a medic, the Veteran was sent into the refugee camp during the riots to ascertain the status of a Haitian individual believed to have been killed.  Upon entering the camp, the Veteran was surrounded by rioters, yielding weapons such as makeshift clubs and spears.  The Veteran was forced to lie on the ground as the rioters searched him and his medical bag for weapons.  As the Veteran did not speak French, the Veteran's interpreter intervened, eventually convincing the rioters to allow the Veteran to care for the wounded Haitian.  Upon finding the reportedly dead Haitian, the Veteran found that he was alive and proceeded to treat him.  The Veteran had to remove the wounded man from the camp as the rioters would not allow any other service personnel in the camp.  Documents in his service personnel records confirmed the Veteran's account of the activities in the Haitian refugee camp.  

Although the Veteran has a confirmed in-service stressor, the treatment records included in the claims file do not contain a PTSD diagnosis related to the confirmed stressor.  In an August 2004 private psychiatric examination report, a private examiner diagnosed the Veteran as having an adjustment disorder with depression secondary to his physical problems.  Of note, during this examination, the Veteran did not report experiencing any residual psychological effects due to the confirmed in-service stressor event.  Moreover, during the interview, the Veteran specifically denied experiencing anxiety related symptomatology, to include symptoms of PTSD.  

Subsequently, in a December 2008 VA psychiatric examination report, the Veteran reported experiencing feelings of fear during the confirmed stressor event.  The VA examiner noted that the Veteran experienced some PTSD symptomatology, such as intense psychological distress at exposure to internal or external cues that reminded him of the stressor event, efforts to avoid stimuli that might remind him of the event, and hypervigilance.  Yet, the VA examiner found that the pattern of increased anxiety and reactivity related to the stressor event had only a mild effect on the Veteran.  Although the Veteran experienced some isolated anxiety symptoms related to the stressor event, the VA examiner found that the Veteran did not have PTSD. 

As noted above, the Board may not grant service connection for PTSD without a diagnosis of PTSD related to a confirmed stressor.  See 38 C.F.R. § 3.304(f).  As the record of evidence does not contain a diagnosis for PTSD, the Board cannot grant service connection for PTSD.

Having reviewed the record of evidence, the Board finds that the Veteran has psychiatric disorders, diagnosed as an adjustment disorder and depression, proximately due to his service-connected low back disorder.  The Board notes that the Veteran's service treatment records contained no notation or diagnosis for psychiatric disorder symptomatology.  Moreover, the Veteran did not claim to have experienced any psychiatric disorder symptomatology during service.  In addition, the evidence, both lay and medical, indicates that the Veteran did not experience continuous psychiatric disorder symptomatology since discharge from service.  In fact, the record contains no evidence of psychiatric disorder symptomatology until 2004, more than 11 years after the Veteran's discharge from service.  The Board notes that, as of 2004, the back disability had worsened to the point that the Veteran was placed on medical retirement from his position as a nurse.  

Reviewing the lay statements of record as they bear on the question of relationship between service-connected back disability and the diagnosed psychiatric disorders of adjustment disorder and depression, in a June 2004 statement, the Veteran's spouse wrote that the Veteran experienced severe depression due to his inability to work due to his back pain.  The Veteran's spouse indicated that the Veteran experienced sexual dysfunction as a result of the back pain and that he reported feelings of inadequacy due to his inability to provide for his household.  She indicated that she had to both care for the household and perform simple tasks the Veteran was physically incapable of performing, such as tying the Veteran's shoes.  Moreover, the Veteran's spouse wrote that she and the Veteran had recently filed bankruptcy in order to keep their house.  She indicated that the Veteran's depression had strained their relationship.  

Subsequent documentation included in the file indicated that the Veteran and his spouse divorced in 2005.  The Veteran reported that the end of the relationship was caused by the financial difficulties and marital discord caused by his low back disability.  

Reviewing the treatment records on file, in an August 2004 private psychiatric examination report, the Veteran reported experiencing chronic back pain with right leg and foot numbness.  The Veteran stated that he was having difficulty as he was not able to do the things that he used to enjoy.  Due to his back disability, he indicated that he was unable to either work or support his family.  He stated that he was experiencing marital problems due to the financial difficulties and physical limitations imposed by his back disability.  In describing his daily activities, the Veteran stated that he would get up, drink coffee, walk around, sit for a short period, lay down for a short period, and then repeat these activities over and over again.  The Veteran stated that he was unable to work or participate in any physically active pastimes.  The Veteran reported being unable to perform common household tasks, such as gardening or driving for any long distance.  The Veteran indicated that he was having difficulty concentrating, secondary to either the pain medication or the chronic pain itself.  The Veteran stated that he experienced frequent contact with family members and some contact with his neighbors.  The Veteran indicated that he had no close friends.  When asked about his psychosocial stressors during the past few years, the Veteran responded by discussing his back disability and the problems it had caused.  

During the August 2004 interview, the Veteran stated that he was depressed and that he had never been significantly depressed prior to the injury which had exacerbated his service-connected low back disability, forcing his medical retirement.  The Veteran stated that his sleep was poor, characterized by insomnia.  The Veteran indicated that his sexual drive and functioning were decreased and that his energy levels were poor.  The Veteran stated that he had frequent feelings of hopelessness and worthlessness, and difficulty making decisions.  The Veteran indicated that he was experiencing sudden and unexplainable crying spells on a weekly basis.  The Veteran also reported frequent anger.  The Veteran stated that he was an outgoing, energetic, and optimistic person prior to his recent back problems.  At the time of the examination, the Veteran described himself as an old, prudish individual who was not fun to be around.  

Upon examination, the August 2004 private examiner noted that the Veteran appeared somewhat anxious and in pain during the interview.  Having interviewed the Veteran, the private examiner diagnosed adjustment disorder with depression secondary to the Veteran's reported physical problems, physical limitations, chronic pain, medications, and disruption to the Veteran's life, which had been extremely physically active.

In the December 2008 VA PTSD examination report, the Veteran reported first seeking psychiatric treatment in 2004.  The VA examiner noted that the Veteran had exhibited marked symptoms of clinical depression within the past year.  The Veteran indicated that his sexual interest was non-existent, and that his energy, drive, and motivation were quite low.  The Veteran stated that he had "let himself go" even though he was once was quite fastidious.  The Veteran indicated that he cried easily, and that he was often sad and angry.  Although the Veteran denied feelings of hopelessness, he stated that he had a negative view of the future.  The VA examiner noted that the Veteran's reported symptomatology appeared to revolve around his health problems and their resulting consequences.  

After an examination, the December 2008 VA examiner diagnosed depression not otherwise specified (NOS) and isolated symptoms of PTSD that failed to reach a diagnostic threshold.  In explaining his findings, the VA examiner stated that the Veteran had functional difficulties that were clearly clinically significant.  The VA examiner indicated that the Veteran's difficulties resulted from symptomatology to include depression, apathy, social avoidance, non-initiation of relationships, and lethargy.  The VA examiner stated that these were primarily symptoms of depression.  The VA examiner further indicated that these symptoms stemmed largely from the effects of the Veteran's service-connected back disability, which had been disruptive and life-altering.  The VA examiner wrote that the Veteran's service-connected back disability had caused obvious psychiatric consequences.  

Considering this record of evidence, the Board finds the evidence is at least in equipoise on the question of whether the diagnosed psychiatric disorders of adjustment disorder and depression are proximately due to the service-connected low back disability.  Resolving reasonable doubt in the Veteran's favor, the Board finds that that the adjustment disorder and depression are proximately due to the service-connected low back disability; therefore, service connection for a psychiatric disorder, as secondary to the service-connected low back disability, is warranted.  38 C.F.R. §§ 3.102, 3.310(a).  

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2011).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as is the case with the appeal for a higher initial rating for radiculopathy of the left lower extremity, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  In such instances, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Regarding the claims for increased ratings for a low back disability and radiculopathy of the right lower extremity, while a veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court held in Hart v. Mansfield, 21 Vet. App. 505 (2007), that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The Court recognized that if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40 , 4.45.  See DeLuca v. Brown, 8 Vet. App. 202   (1995). 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 .


Schedular Rating of Low Back Disability

The Veteran essentially contends that his low back disability is manifested by symptomatology more severe than that contemplated by a 20 percent disability rating.  The Veteran reports severe pain on use of the thoracolumbar spine, and has indicated that this pain limits his daily activities.  Having reviewed the record of evidence, with the resolution of doubt in the Veteran's favor, for the entire rating period on appeal, the Board finds that the Veteran's low back disability symptomatology has more nearly approximated that required for an increased rating of 40 percent under Diagnostic Code 5243.  38 C.F.R. § 4.71a.  Specifically, the Veteran's low back disability has been manifested by forward flexion of the thoracolumbar spine limited to 30 degrees.

The Veteran's low back disability is currently evaluated under Diagnostic Code 5243, the criteria used in the evaluation of intervertebral disc syndrome (IVDS).  Disabilities of the spine usually are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the Spine provides that a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

The Formula for Rating IVDS Based on Incapacitating Episodes provides a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.  Note (1) to DC 5243 defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id.

VA also must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period under appeal, the evidence is in equipoise as to whether the Veteran's low back disability has been manifested by forward flexion of the thoracolumbar spine that more nearly approximates limitation to 30 degrees, as required for a higher disability rating of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Code 5243).  38 C.F.R. § 4.71a.  In this case, in a November 2007 VA medical examination report, upon limitation of motion testing of the thoracolumbar spine, the VA examiner reported forward flexion limited to 45 degrees with pain beginning at 30 degrees.  The Board finds this to be equivalent to limitation of flexion of the thoracolumbar spine to 30 degrees.  As the Veteran demonstrated forward flexion of the thoracolumbar spine limited to 30 degrees, the Board finds that the limitation of motion findings included in the November 2007 VA medical examination report more nearly approximate the criteria required for a 40 percent rating under Diagnostic Code 5243.  38 C.F.R. § 4.71a.  

The Board notes that the Veteran's back disability did not exhibit forward flexion of the thoracolumbar spine limited to 30 degrees in two subsequent VA medical examination reports.  Specifically, in a September 2008 VA medical examination report, the VA examiner reported forward flexion of the thoracolumbar spine limited to 45 degrees with pain beginning at 40 degrees.  This evidence tends to show limitation of flexion of the thoracolumbar spine to 40 degrees.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  Similarly, in a December 2010 VA medical examination report, the VA examiner reported forward flexion of the thoracolumbar spine limited to 45 degrees with pain at the end point.  Such evidence tends to show that the Veteran's low back disability was not manifested by limitation of flexion to 30 degrees as required for a 40 percent rating under Diagnostic Code 5243 during the entire rating period under appeal.  

The evidence tending to weigh in the Veteran's favor, that is, that tends to show that the low back disability did not actually improve since the time of the November 2007 VA examination, but manifested additional functional limitations beyond those reflected in the range of motion testing at subsequent VA examinations in September 2008 and December 2010, includes the Veteran's reports of severe back pain with limitations created by this pain and no reports of improvement in the low back disability.  For these reasons, and with the resolution of doubt in the Veteran's favor, the Board finds that for the entire rating period under appeal the low back disability symptomatology more nearly approximated the criteria required for a rating of 40 percent under the the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Code 5243).  38 C.F.R. § 4.71a.

The Board also finds that, for the entire rating period under appeal, the Veteran's low back disability was not manifested by symptomatology more nearly approximating the criteria for a rating in excess of 40 percent under Diagnostic Code 5243.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 50 percent rating is warranted where there is evidence of favorable ankylosis of the entire thoracolumbar spine.  Id.  For the entire rating period under appeal, the record contains no evidence, lay or medical, of unfavorable ankylosis of the thoracolumbar spine.  Moreover, the record contains no evidence indicating that the Veteran's low back disability caused symptomatology of such severity that he underwent bed rest of at least six weeks prescribed by a physician.  For these reasons, the Board finds that, for the entire rating period under appeal, the Veteran's low back disability symptomatology has not more nearly approximated that required for a 60 percent rating under the Formula for Rating IVDS Based on Incapacitating Episodes, and has not manifested favorable ankylosis of the entire thoracolumbar spine as required for a 50 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  

The Board has considered the Veteran's reports of back pain and the limitations caused by his low back disability.  Even with full consideration of the additional limitations of motion and function due to low back pain, the evidence does not indicate that the Veteran experienced functional loss of the low back more nearly approximating unfavorable ankylosis of the entire thoracolumbar spine, the criteria for the next higher 50 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. §4.71a; DeLuca, 8 Vet. App. at 206-7.

For the reasons stated above, with full consideration of the additional limitations of motion and function due to low back pain, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for an increased rating of 40 percent, but no greater than 40 percent, for his low back disability under Diagnostic Code 5243, have been met for the entire rating period under appeal.  38 C.F.R. 
§ 4.71a.  

Increased Rating of Radiculopathy of the Right Lower Extremity

The Veteran essentially contends that the service-connected radiculopathy of the right lower extremity is manifested by symptomatology more severe than that contemplated by the currently assigned 10 percent rating.  The Veteran reports numbness in the right foot.  

Diagnostic Code 8520 provides that mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling.  Moderate incomplete paralysis is rated 20 percent disabling.  38 C.F.R. § 4.124a.  Diagnostic Code 8620 provides a rating for neuritis of the sciatic nerve.  Diagnostic Code 8720 provides a rating for neuralgia of the sciatic nerve.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.    

Having reviewed the record of evidence, lay and medical, the Board finds that, for the entire rating period under appeal, the Veteran's service-connected radiculopathy of the right lower extremity has not been manifested more than mild incomplete paralysis of the sciatic nerve, and has not been manifested by symptomatology more nearly approximating moderate incomplete paralysis of the sciatic nerve, as required for a 20 percent rating under Diagnostic Code 8520, 8620, or 8720.  The Board finds that the preponderance of the evidence weighs against the assignment for an increased rating in excess of 10 percent for radiculopathy of the right lower extremity under Diagnostic Code 8520, 8620, or 8720 for any period.  38 C.F.R. § 4.124a. 

Reviewing the evidence of record, at a November 2007 VA examination, the Veteran reported experiencing symptoms of numbness and paresthesias in the right lower extremity.  The Veteran specifically denied any leg or foot weakness, falls, or unsteadiness.  

Upon examination in November 2007, the VA examiner noted the Veteran had full range of motion of the lower extremities.  Vibration, pain (pinprick) and light touch were all rated as one out of two for the right lower extremity.  The VA examiner noted abnormal sense of sensation in the right medial thigh, medial knee, and buttock.  Position sense testing of the right lower extremity was normal.  Reflexes of the right lower extremity were normal.  

A September 2008 VA examination report reflects that the Veteran indicated that he experienced paresthesias in the right lower extremity running down the back of the extremity and into the lateral foot.  The Veteran specifically denied experiencing numbness, falls, or unsteadiness.  

Upon physical examination in September 2008, the VA examiner noted that the Veteran walked with an antalgic gait, but did not offer any further description.  The VA examiner noted full range of motion of the lower extremities.  Vibration, pain (pinprick) and light touch were all rated as one out of two for the right lower extremity.  Position sense testing of the right lower extremity was normal.  Reflexes of the right lower extremity were normal.  The VA examiner diagnosed mild decrease in light touch and pin-prick sensation in the right greater than left L5 and S1 root dermatomes.  

In a December 2010 VA examination report, the VA examiner reported that the Veteran had paresthesias in the posterior and lateral legs and all feet and toes.  The paresthesias was manifested as a tingling sensation over the posterior and lateral legs and all feet and toes.  Upon physical testing, the Veteran displayed full movement of the right lower extremity.  Evidence of atrophy of the right lower extremity was absent. 

Considering this evidence of record, the Board finds that the Veteran's radiculopathy of the right lower extremity symptomatology does not more nearly approximate the moderate symptomatology required for a next higher 20 percent rating under Diagnostic Code 8520 for any period.  The Board notes that the Veteran has lost some sensation in the right lower extremity, which is consistent with mild incomplete paralysis to warrant a 10 percent rating.  Moreover, in the September 2008 VA medical examination report, the VA examiner noted that the Veteran walked with an antalgic gait, but did not indicate that the radiculopathy of the right lower extremity was the cause of this symptom.  Yet, the record indicates that the Veteran's radiculopathy of the right lower extremity has not caused atrophy or any limitation of motion or reflexes.  In the September 2008 VA medical examination report, the VA examiner classified the Veteran's radiculopathy symptomatology as "mild."  In addition, the record does not contain evidence indicating a worsening of the disability since the September 2008 diagnosis.  

For these reasons, for the entire rating period, the Board finds that a preponderance of the evidence of record is against an increased rating in excess of 10 percent for the radiculopathy of the right lower extremity.  Accordingly, the benefit of the doubt doctrine does not apply to this aspect of the appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Initial Rating of Radiculopathy of the Left Lower Extremity

The Veteran essentially contends that the radiculopathy of the left lower extremity is manifested by symptomatology more severe than that contemplated by the initially assigned 10 percent rating.  The Veteran reports numbness in the left foot. 

The Veteran's radiculopathy of the left lower extremity was initially rated under 
38 Diagnostic Codes 5243-8720, C.F.R. §§ 4.71a, 4.124a.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2011).  Here, the use of Diagnostic Codes 5243-8720 reflect that pursuant to Diagnostic Code 8243, the Veteran's radicular symptomatology resulting from IVDS are rated as incomplete paralysis of the sciatic nerve under Diagnostic Code 8720.  

Diagnostic Code 8520 provides that mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling.  Moderate incomplete paralysis is rated 20 percent disabling.  38 C.F.R. § 4.124a.  Diagnostic Code 8620 provides a rating for neuritis of the sciatic nerve.  Diagnostic Code 8720 provides a rating for neuralgia of the sciatic nerve.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.    

Having reviewed the record of evidence, lay and medical, the Board finds that, for the entire rating period under appeal, the Veteran's service-connected radiculopathy of the left lower extremity has not been manifested more than mild incomplete paralysis of the sciatic nerve, and has not been manifested by symptomatology more nearly approximating moderate incomplete paralysis of the sciatic nerve, as required for a 20 percent rating under Diagnostic Code 8520, 8620, or 8720.  The Board finds that the preponderance of the evidence weighs against the assignment for an initial rating in excess of 10 percent for radiculopathy of the left lower extremity under Diagnostic Code 8520, 8620, or 8720 for any period.  38 C.F.R. § 4.124a. 

In a September 2008 VA medical examination report, the Veteran indicated that he experienced paresthesias in the left lower extremity running down the back of the extremity and into the lateral foot.  The Veteran specifically denied experiencing numbness, falls or unsteadiness.  

Upon physical examination in September 2008, the VA examiner noted that the Veteran walked with an antalgic gait, but did not offer any further description.  The VA examiner noted full range of motion of the lower extremities.  Upon testing, pain (pinprick) and light touch testing were one out of two on the left lower extremity.  Position sense testing of the left lower extremity was normal.  Reflexes of the left lower extremity were normal.  The VA examiner diagnosed mild decrease in light touch and pin-prick sensation in the right greater than left L5 and S1 root dermatomes.  

In a December 2010 VA medical examination report, the VA examiner reported that the Veteran had paresthesias in the posterior and lateral legs and all feet and toes.  The paresthesias was manifested as a tingling sensation over the posterior and lateral legs and all feet and toes.  Upon physical testing in 2010, the Veteran displayed full movement of the left lower extremity.  Evidence of atrophy of the left lower extremity was absent. 

Considering this evidence of record, the Board finds that the Veteran's radiculopathy of the left lower extremity symptomatology does not more nearly approximate the moderate symptomatology required for a next higher 20 percent rating under Diagnostic Code 8520, 8620, or 8720 for any period.  The Board notes that the Veteran has lost some sensation in the left lower extremity, which is consistent with mild incomplete paralysis to warrant a 10 percent rating.  38 C.F.R. § 4.124a. 

 Moreover, in the September 2008 VA medical examination report, the VA examiner noted that the Veteran walked with an antalgic gait, but did not indicate that the radiculopathy of the left lower extremity was the cause of this symptom.  Yet, the record indicates that the Veteran's radiculopathy of the left lower extremity has not caused atrophy or any limitation of motion or reflexes.  In the September 2008 VA medical examination report, the VA examiner classified the Veteran's radiculopathy symptomatology as "mild."  In addition, the record does not contain evidence indicating a worsening of the disability since the September 2008 diagnosis.  

For these reasons, for the entire rating period, the Board finds that a preponderance of the evidence of record is against an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity.  Accordingly, the benefit of the doubt doctrine does not apply to this aspect of the appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  


Extraschedular Consideration

The Board has considered whether referral for extraschedular evaluations are warranted for the Veteran's low back and radiculopathy disabilities.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the schedular rating criteria provides ratings based on limitation of forward flexion of the low back disability, combined limitations of motion, and based on the length of incapacitating episodes based on intervertebral disc syndrome.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically provide ratings for limitation of forward flexion of the low back (Diagnostic Code 5243) and contemplate ratings based on motion limited due to multiple orthopedic factors that include pain (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca).  

In this case, comparing the Veteran's disability level and symptomatology of the low back to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  In the absence of exceptional factors associated with the Veteran's low back disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Regarding the radiculopathy of the right and left lower extremities, turning to the first step of the extraschedular analysis, the Veteran's radiculopathy in the right and left lower extremities is manifested by mild symptomatology, notably mild numbness of the feet.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically contemplate ratings based on mild neurological symptomatology, comparable to mild incomplete paralysis of the sciatic nerve.  

In this case, comparing the Veteran's disability level and radiculopathy symptomatology to the rating schedule, the Board finds that the degree of disability throughout the entire period under consideration is contemplated by the rating 

schedule, and the assigned rating is adequate.  In the absence of exceptional factors associated with the Veteran's radiculopathy disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Id.


ORDER

Service connection for a psychiatric disorder of adjustment disorder and depression, secondary to the service-connected low back disability, is granted.  

For the entire rating period under appeal, an increased rating of 40 percent but no greater for a low back disability is granted.  

An increased rating in excess of 10 percent for radiculopathy of the right lower extremity is denied.

A higher initial rating than 10 percent for radiculopathy of the left lower extremity is denied.   


REMAND

The Board finds that additional development is required before the remaining issue on appeal, specifically TDIU, is ripe for adjudication upon the merits.  38 C.F.R. 
§ 19.9 (2011).

The record contains some evidence suggesting that the Veteran is unemployable, mostly due to his service-connected low back disability and accompanying radiculopathy disabilities.  The record contains several statements from the Veteran indicating that he could not perform his former employment duties as a nurse due to his low back disability.  The Veteran was placed on medical retirement from his former position as a nurse due to his low back disability.  The Veteran receives Social Security Disability payments due to his low back disability.

In addition, in the December 2010 VA medical examination report, the VA examiner reported reviewing the evidence of record, interviewing the Veteran, and performing a full examination.  Subsequently, in an "employability statement," the VA examiner opined that the Veteran "could only work at the most sedentary of positions" due to his low back disability.  The VA examiner further opined that, if the Veteran were to be employed in such a sedentary position, he would still be unable to sit or stand for any period of time, and would require the freedom to get around and move frequently prior to sitting again due to the low back pain.  The VA examiner also reported that the Veteran could not drive, operate hazardous machinery, or be around any safety sensitive areas due to the medication he was taking.  

Normally, in order to qualify for a total rating for compensation purposes, the evidence must show (1) that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disabilities, and (2) that a single disability is rated as 60 percent disabling, or if there is more than one disability, that at least one disability is ratable at 40 percent or more and that there is a combined disability rating of 70 percent.  38 C.F.R. 
§ 4.16(a).  As noted above, in this decision, the Board granted service connection for a psychiatric disability (adjustment disorder and depression) and granted an increased rating of 40 percent for the service-connected low back disability.  The psychiatric disability will need to be initially rated, then combined with the disability ratings for all service-connected disabilities, including the low back disability, to determine whether the Veteran's service-connected disabilities then meet the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).  

In light of the Board's decision to grant an increased rating for the low back disability and to grant service connection for a psychiatric disability, the issue of TDIU will need to readjudicated.  Regardless of the initial rating the RO assigns for the service-connected psychiatric disability, the impairment from the psychiatric disability will need to be considered on the question of unemployability.  It is VA's policy to grant a TDIU in all cases where a service-connected disability causes unemployability regardless of the percentage evaluations, 38 C.F.R. § 4.16(b).  In this case, the Veteran and the evidence has suggested unemployability due in large part to service-connected disabilities.  If the Veteran does not meet the schedular combined rating percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) when the Board's decision is implemented, the AMC/RO should send the Veteran's TDIU claim to VA's Director of Compensation and Pension for extraschedular adjudication.  38 C.F.R. § 3.321(b)(1) (2011); Bowling v. Principi, 15 Vet. App. 1 (2001).  

Accordingly, the issue of TDIU is REMANDED for the following action:

1.  The AMC/RO should readjudicate the issue of TDIU, taking into account the impairment from all service-connected disabilities, including the service-connected psychiatric disability and the increased rating for the low back disability.  

2.  If TDIU is not granted the service-connected disabilities did not meet the combined rating percentages under 38 C.F.R. § 4.16(a), the AMC/RO should refer the TDIU claim to the VA Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b). 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


